

114 S1633 IS: Celebrating the First Woman in Congress Currency Act
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1633IN THE SENATE OF THE UNITED STATESJune 18, 2015Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require that the face of Federal Reserve Notes bear the likeness of Jeannette Rankin before the
			 likeness of any other woman appears on a Federal Reserve Note, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Celebrating the First Woman in Congress Currency Act.
		2.Likeness of Jeannette Rankin required to be included on the face of Federal
 Reserve NotesThe eighth undesignated paragraph of section 16 of the Federal Reserve Act (12 U.S.C. 418) is amended by adding at the end the following new sentence: Beginning on the date of enactment of this Act, if the Secretary of the Treasury determines that the face of one of the foregoing denominations shall bear the likeness of a woman, the face of any Federal Reserve Note may not bear the likeness of any other woman until after the date on which Federal Reserve Notes bearing the likeness of Jeannette Rankin are first printed..